Case 4:18-cv-00247-ALM Document 195 Filed 08/12/20 Page 1 of 3 PageID #: 4498



                    IN THE UNITED STATES DISTRICT FOR THE
                         EASTERN DISTRICT OF TEXAS,
                              SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                                NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

                         STIPULATION OF PARTIAL DISMISSAL

            1.      Plaintiff is Jason Lee Van Dyke; defendants are Thomas Christopher

   Retzlaff, a/k/a Dean Anderson, d/b/a BV Files, ViaView Files, LLC, and ViaView

   Files.

            2.      On March 28, 2018, plaintiff sued defendants.

            3.      Plaintiff now moves to dismiss the following three (out of a total of

   seven) claims against defendants:

            (i)     Intentional infliction of emotional distress;

            (ii)    Tortious interference with existing contract; and

            (iii)   Intrusion upon seclusion.

            4.      Defendant Thomas Christopher Retzlaff, the only defendant who has

   appeared and answered in the suit, agrees to the dismissal.

            5.      This case is not a class action.

            6.      A receiver has not been appointed in this case.
Case 4:18-cv-00247-ALM Document 195 Filed 08/12/20 Page 2 of 3 PageID #: 4499



               7.           This case is not governed by any federal statute that requires a court

   order for dismissal of a claim.

               8.           In accordance with FED. R. CIV. P. 41(a)(1)A)(ii), this stipulation is

   signed by all parties who have appeared.

               9.           This dismissal is without prejudice to refiling.

   Respectfully submitted,

   Jason L. Van Dyke


   .            /s/ Jason Lee Van Dyke
   P.O. Box 2618
   Decatur, Texas 76234
   Telephone: 940-305-9242
   jasonleevandyke@protonmail.com
   PLAINTIFF PRO SE




   By:          /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   Texas Bar No. 00787386
   Federal ID #18465
   jdorrell@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone: 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




   Van Dyke v. Retzlaff
              Stipulation of Partial Dismissal                                                 2
Case 4:18-cv-00247-ALM Document 195 Filed 08/12/20 Page 3 of 3 PageID #: 4500



                                                 CERTIFICATE OF SERVICE

          I certify that on         8-12       , 2020, the foregoing was electronically filed
   using the Court’s CM/ECF filing system, which will provide notice and a copy of this
   document to the following if a registered ECF filer in the United States District Court for
   the Eastern District of Texas, Sherman Division.

               Mr. Jason Lee Van Dyke
               Plaintiff, Pro Se
               P.O. Box 2618
               Decatur, Texas 76234
               Telephone: 940-305-9242
               jasonleevandyke@protonmail.com
               PLAINTIFF PRO SE



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Stipulation of Partial Dismissal                                            3
